Matter of Trevor S. (2016 NY Slip Op 05575)





Matter of Trevor S.


2016 NY Slip Op 05575


Decided on July 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2015-09938
 (Docket No. D-7525-14/15A)

[*1]In the Matter of Trevor S. (Anonymous), appellant.


Carol Kahn, New York, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Pamela Seider Dolgow, Ronald E. Sternberg, and Mackenzie Fillow of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Jacqueline D. Williams, J.), dated September 24, 2015. The order vacated an order of disposition of that court dated November 12, 2014, which had placed Trevor S. on probation, and placed him in the custody of the Commissioner of Social Services of Kings County for a period of 15 months.
ORDERED that the order of disposition dated September 24, 2015, is affirmed, without costs or disbursements.
In an order of disposition dated November 14, 2014, the Family Court adjudicated the appellant a juvenile delinquent upon finding, after a hearing, that he committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the second degree, criminal possession of a firearm, criminal possession of stolen property in the fourth degree, and criminal possession of a weapon in the fourth degree, and placed him on probation (see Matter of Trevor S., 132 AD3d 685). In a petition filed on March 31, 2015, it was alleged that the appellant violated the terms and conditions of his probation by failing to attend school on a daily basis and by failing to report to his probation officer. The petition was subsequently amended to include the allegation that the Family Court found, after a hearing in a separate proceeding, that the appellant committed acts which, if committed by an adult, would have constituted, inter alia, the crime of criminal possession of a weapon in the second degree (see Family Ct Act § 353.2[4]). The court subsequently determined that the appellant violated the terms and conditions of his probation, vacated the order of disposition dated November 14, 2014, and entered a new order of disposition dated September 24, 2015, placing the appellant in the custody of the Commissioner of Social Services of Kings County for a period of 15 months.
In a related appeal decided herewith, this Court is vacating the order of fact-finding determining that the appellant committed acts which, if committed by an adult, would have constituted, inter alia, the crime of criminal possession of a weapon in the second degree (see Matter of Trevor S., _____ AD3d _____ [Appellate Division Docket No. 2015-09922; decided herewith]).
Nevertheless, the record establishes that placement was the least restrictive alternative consistent with the needs and best interests of the appellant and the need for protection of the community (see Family Ct Act § 352.2[2][a]), particularly in light of, inter alia, his need for [*2]structure, supervision, and therapeutic services, his poor school attendance record, the findings in the mental health services report, and the recommendation in the probation report (see Matter of Juan P., 131 AD3d 1249, 1250; Matter of Nysaiah L., 125 AD3d 777, 778; Matter of Ryan G., 112 AD3d 712, 713).
CHAMBERS, J.P., DICKERSON, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court